Citation Nr: 1746721	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  17-00 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Kutrolli, Associate Counsel







INTRODUCTION

The Appellant is a World War II Era Veteran who served honorably in the United States Army from November 1945 to April 1947. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to obtain and maintain substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to notify and assist appellants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, neither Appellant nor his representative has raised any issues with the duty to notify or duty to assist.  When an appellant fails to raise procedural arguments, the Board is not required to search the record and address them.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); see also Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. TDIU

Entitlement to TDIU requires the presence of an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  For an appellant to prevail on a claim for TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  "Substantially gainful employment" is employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.  The ultimate question of whether a Veteran is capable of substantially gainful employment is for the adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Where, as here, the schedular rating is less than total, a total disability rating may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  The schedular requirements are met if there is only one service-connected disability and the disability is rated at 60 percent or more; or, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more. 38 C.F.R. § 4.16(a).  

Here, the Veteran's combined disability rating is 80%.  He is service-connected for basal cell carcinoma and actinic keratosis (60%), surgical scars (30%), hearing loss (10%), tinnitus (10%), and other types of scars (0%).  Thus, the Veteran meets the schedular criteria for TDIU. However, after careful consideration, the Board finds that the Veteran's service-connected disabilities do not prevent him from securing and following substantially gainful employment.  

In making this determination, the Board considered the September 2016 VA medical opinion in which the physician opined that the Veteran's basal cell carcinoma, actinic keratosis, hearing loss and tinnitus, and scars associated with the skin conditions would have little to no impact on the Veteran's ability to secure or follow sedentary employment.  The Board also considered the Veteran's level of education and previous work experience, which shows that he is very bright, hardworking, and accomplished.  According to his VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran received a masters and doctorate degree from Indiana University.  The Veteran reported a lengthy 39 year career in the education industry, during which time he served at least one stint as the Supervisor of Schools for a county in Kentucky.  By the Veteran's own account, he did not leave his last job in 1991 because of his service-connected disabilities. This, too, factored into the Board's decision. 

Consideration was also given to several medical reports from private physicians indicating that the Veteran is no longer able to work; however, the Board finds those reports are entitled to little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008) (citing Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that it is the Board's duty to analyze conflicting medical evidence and determine which of the competing medical opinions is more probative).  Almost all of the medical evidence submitted in this case merely indicates that the Veteran is currently unable to work due to declining health; not his service-connected disabilities (listed above).  Only one medical report dated January 10, 2017, by Dr. ACH, contains a positive nexus medical opinion.  Therein, Dr. ACH stated:

[the Veteran] is now unable to work due to his age and because of the medication he is now taking, due to service connected duties while in Guam.  He is unable to walk for any great distance.  He is a diabetic taking insulin and pills; I have attached a medication list with this letter.  He is also on medication for blood pressure, heart problems, and short term memory loss.  He has a long history of urinary problems beginning in 1951. 

However, a review of the Veteran's medication list shows that none of the 22 listed medications are for the Veteran's service-connected conditions.  Rather, 6 are for diabetes, 5 for acid reflux and digestive issues, 3 for blood pressure and cholesterol issues, 3 for heart problems, 2 for mood and memory problems, 1 for sinus issues, and 2 are daily vitamins and supplements.  Thus, Dr. ACH's medical opinion is contradicted by the very facts on which he relied.  Furthermore, Dr. ACH did not provide any rationale for his medical opinion and his opinion does not reflect adequate consideration of the Veteran's other medical conditions.  See Nieves-Rodriguez, 22 Vet. App. at 301 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (finding that an probative medical opinion should reflect adequate consideration of the Veteran's medical history so that the opinion will be a fully informed one); id. (citing Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  For these reasons, Dr. ACH's medical opinion is not entitled to much, if any, probative weight. 

Altogether, the preponderance of the evidence shows that the Veteran's service-connected disabilities do not cause occupational impairments so severe that it would be impossible for the Veteran to obtain and follow a substantially gainful occupation.  For the aforementioned reasons, entitlement to TDIU on a schedular basis is denied.  Lastly, neither the record nor the Veteran has raised an argument for referral for extraschedular consideration of TDIU.  While the Board is sympathetic to the Veteran's situation, and is extremely thankful for the Veteran's service, the preponderance of the evidence of record fails to demonstrate that the Veteran is unable to obtain or maintain a substantially gainful occupation as a result of service-connected disabilities.   

ORDER

Entitlement to TDIU is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


